Citation Nr: 0515750	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  05-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for external 
hemorrhoids with secondary pruritis (hemorrhoids), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for ulcerative 
stomatitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
digestive disability, to specifically include diverticulitis 
(digestive disability).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

5.  Entitlement to service connection for left hip 
disability.

6.  Entitlement to service connection for left ankle 
disability.

7.  Entitlement to service connection for right ankle 
disability.

8.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claims of 
entitlement to compensable evaluations for his hemorrhoids 
and ulcerative stomatitis; denied his applications to reopen 
claims of service connection for digestive and left knee 
disabilities; and denied his claims of service connection for 
left hip, left ankle, right ankle, and right knee 
disabilities.  The veteran perfected a timely appeal of these 
determinations to the Board.  

In a December 2004 rating decision that was issued to the 
veteran as part of the December 2004 Statement of the Case 
(SOC), the RO increased the evaluation of the veteran's 
hemorrhoids to 10 percent, effective August 25, 2003.  
Because the 10 percent evaluation for the veteran's 
hemorrhoids does not represent the maximum rating available 
for the condition, this claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The veteran's reopened claims of service connection for 
gastrointestinal and left knee disabilities, together with 
his claims of service connection for left hip, left ankle, 
right ankle and right knee disabilities, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not shown to be no more 
than large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; the 
preponderance of the evidence is against a finding that the 
condition is productive of persistent bleeding with secondary 
anemia or fissures.  

2.  The veteran's ulcerative stomatitis is manifested by 
chronic and recurrent painful mouth ulcers occurring on 
average once to twice per month, which are analogous to 
superficial painful scars.

3.  In a July 2002 rating decision, the RO denied the 
veteran's claim of service connection for digestive and left 
knee conditions; in a letter dated later that same month, the 
RO notified the veteran of the decision and of his appellate 
rights.  

4.  In August 2002, the veteran filed a timely Notice of 
Disagreement (NOD) with the RO's July 2002 denials of service 
connection for digestive and left knee conditions, and in 
June 2003, the RO issued him a pertinent SOC; however, the 
veteran did not file a Substantive Appeal and thus did not 
perfect his appeal of the July 2002 denials of service 
connection for digestive and left knee conditions.

5.  Evidence received since the July 2002 rating decision is 
new, relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the veteran's 
digestive disability claim.

6.  Evidence received since the July 2002 rating decision is 
new, relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the veteran's left 
knee disability claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2004).

2.  The criteria for a 10 percent evaluation for ulcerative 
stomatitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 7804, 7806, 7820 (2004).

3.  The RO's July 2002 rating decision, which denied the 
veteran's claim of service connection for digestive 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2002).

4.  Evidence received since the July 2002 RO rating decision 
is new and material; the claim of entitlement to service 
connection for digestive disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  The RO's July 2002 rating decision, which denied the 
veteran's claim of service connection for left knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2002).

6.  Evidence received since the July 2002 RO rating decision 
is new and material; the claim of entitlement to service 
connection for right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased ratings for his hemorrhoids and 
ulcerative stomatitis, as well as with respect to his 
application to reopen claims of service connection for 
digestive and left knee conditions, and that the requirements 
of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded an SOC that provided notice 
of the law and regulations, as well as the reasons and bases 
for the RO's determinations.  By way of this document, as 
well as RO letters that were sent to the veteran in February 
and March 2004, i.e., prior to the adverse May 2004 rating 
decision, see Mayfield, Pelegrini, VA carefully advised him 
of the information and evidence necessary to substantiate his 
claims.  VA also informed the veteran of the information and 
evidence necessary to support his claims at the October 2004 
RO hearing.  The Board further observes that the veteran and 
his representative have promptly replied to many of the VA's 
communications requesting additional information by 
submitting additional evidence in support of his appeal.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, whether they were via 
letters, the SOC, the October 2004 RO hearing, or RO 
decisions, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, absent a 
showing of prejudice, see Mayfield, all due process concerns 
have been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  Therefore, any error with respect to the 
timing of the VCAA notices, as well as any error in not 
providing a single notice to the veteran covering all content 
requirements, was harmless.  See 38 C.F.R. § 20.1102; see 
also Mayfield.

As to the veteran's digestive and left knee condition claims, 
the Board notes that the VCAA specifically states that 
nothing in the Act requires the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records; voluminous records of the veteran's private 
and VA care for his hemorrhoids, ulcerative stomatitis, and 
digestive and left knee conditions; a transcript of the 
October 2004 RO hearing; March 2002 and February 2004 VA 
examination reports, which were conducted to determine the 
nature, extent and severity of the veteran's service-
connected hemorrhoids and ulcerative stomatitis; and 
statements and written argument submitted by or on behalf of 
the veteran.  

In light of the foregoing, and particularly given the Board's 
favorable determinations, i.e., that his ulcerative 
stomatitis warrants a 10 percent rating and reopening his 
digestive and left knee disability claims, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claims or to give his representative a 
further opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claims, other than for further 
development of the reopened claims, which will be addressed 
in the remand section of this decision.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Claims for increased ratings for his hemorrhoids and 
ulcerative stomatitis

Background

In an August 1953 rating decision, the RO granted service 
connection for hemorrhoids and ulcerative stomatitis and 
assigned noncompensable evaluations for these conditions, 
effective December 13, 1952.  When the veteran filed this 
claim for increased ratings for these disabilities in August 
2003, his hemorrhoids remained noncompensably disabling under 
hyphenated Diagnostic Code 7336-7337, and his ulcerative 
stomatitis continued to be rated as noncompensably disabling 
under hyphenated Diagnostic Code 7899-7806.

In March 2002, the veteran was afforded formal VA 
examinations to assess the nature, extent and severity of his 
service-connected hemorrhoids and ulcerative stomatitis.  
With respect to his hemorrhoids, the examination report 
indicates that the examiner reviewed his claims folder and 
discussed the history of the veteran's condition, as well as 
his current treatment regimen.  At the evaluation, the 
veteran complained of having daily rectal burning but no 
rectal bleeding.

The examination revealed that the veteran had soft brown 
stool but no bleeding.  There were no masses, although there 
were hemorrhoids.  He had good sphincter control, but used a 
piece of cotton daily with Nizoral, which was prescribed by 
his private treating physician, Dr. Christina Czyrko.  During 
the examination, there was no fecal leakage, no involuntary 
bowel movement, and the veteran denied suffering from 
bleeding or thrombosis.  The diagnosis was status post 
hemorrhoidectomy in November 1952 during service, with small 
external hemorrhoids.

At the outset of the March 2002 mouth, lips and tongue 
examination report, the examiner noted that she had reviewed 
the veteran's claims folder, and observed that the veteran 
was treated in service for recurrent stomatitis.  The veteran 
reported that he had recurrent mouth ulcers approximately 
once per month, and that they lasted for a few days; he 
indicated that he treated the condition with peroxide mouth 
wash.  He stated that the last outbreak occurred two weeks 
earlier, and the examination disclosed that he had no sores 
or lesion in his mouth or pharynx at the time of the 
examination.  In addition, the examiner reported that when 
the veteran chewed his mouth was sore but not painful, and 
that the disability did not interfere with his speech.  The 
diagnosis was recurrent viral stomatitis or canker sores, 
none at present.

In February 2004, the same examiner who performed the March 
2002 VA examinations again evaluated the veteran.  Although 
the purpose of the examination was to assess the nature, 
extent and severity both his hemorrhoids and his ulcerative 
stomatitis, no findings or conclusions with respect to the 
latter condition were included.  The examiner discussed the 
history of the veteran's hemorrhoids, noted that he was 
receiving private treatment for this condition from both Dr. 
Czyrko and at the Newington, Connecticut, VA Medical Center, 
and reviewed the findings and conclusions contained in the VA 
outpatient treatment records.

The veteran reiterated that he had rectal itching and burning 
and that he treated the disability with creams and 
suppositories.  The examiner observed that fecal blood tests 
conducted by VA in 2003 were negative, and noted that the 
veteran did not suffer from anemia.  She added that the 
veteran's weight remained steady at 180 pounds.  The 
examination disclosed that the veteran continued to wear a 
cotton ball to prevent soiling his underwear and that he had 
mild loss of sphincter control; however, although there was 
some stain on the cotton ball, which the examiner indicated 
revealed some fecal leakage, she commented that it was not 
necessary for him to wear a pad.  The veteran stated that he 
rarely had rectal bleeding.

The examination further showed that there were no fissures 
and that the veteran did not have anemia.  His hemorrhoids 
were not thrombosed, there was no bleeding, and his stool 
guaiac was negative.  The examiner diagnosed the veteran as 
having recurrent external hemorrhoids with itching and 
burning that responded well to hydrocortisone and 
suppositories.

VA outpatient treatment records, dated from 2002 to 2004, 
reflect that the veteran reported hemorrhoid symptoms 
consistent with that noted above; these entries were negative 
for complaint or treatment of his mouth sores.  The 
outpatient treatment records disclose that the veteran was 
not found to have anemia, and as noted above, fecal blood 
tests were negative.  In addition, records of his private 
care by Dr. Czyrko indicate that he complained of suffering 
from recurrent rectal pain and burning, which was worse after 
defecation.

In October 2004, the veteran testified at a hearing conducted 
before a decision review officer at the RO.  During the 
proceeding, the veteran reiterated that he had daily rectal 
burning and soreness, and indicated that he treated the 
condition with prescription suppositories provided by VA.  He 
added that he experienced pain and itching following a bowel 
movement and that he received most of his care for this 
disability at VA.  With respect to his ulcerative stomatitis, 
the veteran reported that, on average, he suffered from one 
to two outbreaks of this condition per month.  The veteran 
stated the disability was manifested by open wounds that he 
described as "very, very painful."

Analysis

The veteran contends, in essence, that higher evaluations are 
warranted for his hemorrhoids and ulcerative stomatitis 
because each disability is more severely disabling than 
reflected by the current 10 percent and noncompensable 
ratings.  With respect to his hemorrhoids claim, he reports 
that despite receiving regular care from VA for this 
condition, he continues to suffer from daily burning and 
soreness, with pain and itching on bowel movements.  In 
support of his ulcerative stomatitis claim, the veteran 
maintains that a compensable evaluation is warranted because 
the condition is productive of recurrent mouth ulcers that 
are quite painful and that occur, on average, one to two 
times per month and persist for several days.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  In addition, where a veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Ratings Schedule, 
the diagnosed condition will be evaluated by analogy to a 
closely-related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Hemorrhoids

The veteran's hemorrhoids are currently rated as 10 percent 
disabling under Diagnostic Code 7336.  That code provides 
that hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures are rated as 20 percent disabling; 
if they are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, they are 
rated as 10 percent disabling.

After a careful review of the veteran's statements and 
testimony, as well as the private and VA medical records and 
reports, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for this disability.  In reaching this 
conclusion, the Board points out that the veteran indicated 
that he rarely has rectal bleeding and that he denies 
suffering from anemia, and notes the objective medical 
evidence shows that his hemorrhoids are not productive of 
either manifestation.  Moreover, the examiner who performed 
the March 2002 and February 2004 VA examinations reported 
that there was only slight fecal leakage, no involuntary 
bowel movement or no thrombosis, and only mild loss of 
sphincter control.  Instead, in his statements and testimony, 
the veteran complains that the disability is manifested by 
rectal pain and itching, particularly after a bowel movement.

In light of the foregoing, because the lay and medical 
evidence shows that the veteran's hemorrhoids are not 
productive of persistent bleeding and with secondary anemia, 
or with fissures, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent.

B.  Ulcerative stomatitis

The veteran's ulcerative stomatitis is rated as 
noncompensably disabling by analogy under Diagnostic Code 
7899-7806.  A note following the revised criteria states that 
the skin condition should be rated under Diagnostic Codes 
7800-7805, depending upon the predominant disability.  

Diagnostic Code 7806 provides that if the disability covers 
an area of less than 5 percent of the entire body, or if less 
than 5 percent of exposed areas affected, and no more than 
topical therapy is required during the past twelve-month 
period, a noncompensable rating is warranted.  If the 
condition covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period.

Here, because the veteran's ulcerative stomatitis covers an 
are of less than 5 percent of the veteran's entire body, 
since his mouth is not an exposed area, and no more than 
topical therapy is required, the preponderance of the 
evidence is against a compensable rating under Diagnostic 
Code 7806.  In addition, although the veteran's ulcerative 
stomatitis could also be evaluated under Diagnostic Code 7820 
for infections of the skin not listed elsewhere that are 
viral in nature, as this condition is, the code states that 
it should be rated as either disfigurement of the head, face 
or neck under Diagnostic Code 7800, as scars, under 
Diagnostic Code 7801-05, or dermatitis, under Diagnostic Code 
7806, depending on the predominant disability.

Here, the lay and medical evidence shows that the veteran's 
ulcerative stomatitis is manifested by painful recurrent 
mouth ulcers that flare up approximately once to twice per 
month, and which last for several days.  As such, the Board 
finds that the disability should be evaluated by analogy to 
superficial tender and painful scars under Diagnostic Code 
7804 because that code most closely resembles the predominant 
manifestation of the service-connected condition.  Diagnostic 
Code 7804 provides for a single disability evaluation of 10 
percent.  In light of the foregoing, the Board finds that the 
evidence supports the veteran's entitlement to that rating.

The Board further finds, however, because 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are not 
affected, and since no systemic therapies are required, a 
higher rating under Diagnostic Code 7806 is not warranted.  
Further, because Diagnostic Codes 7800-03 are not applicable 
to this case, and since the disability is not shown to be 
productive of limitation of motion, and in fact the veteran 
does not contend otherwise, an evaluation in excess of 10 
percent under Diagnostic Code 7805 is not available.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
hemorrhoids or ulcerative stomatitis reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of evaluations in excess of 10 percent on an 
extra-schedular basis because there is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, neither condition has been shown to 
warrant any, let alone, frequent periods of hospitalization, 
or to have otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of these factors, the criteria for submission for assignment 
of extraschedular ratings are not met.  Thus, the Board is 
not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Application to reopen claims of service connection for 
digestive and left knee conditions

In a July 2002 rating decision, the RO denied service 
connection for digestive disability and left knee disability 
on the ground that although he currently had these 
conditions, the service medical records were negative for 
digestive conditions, to include diverticulosis, and a bone 
condition, to include left knee arthritis.  In addition, the 
RO stated that although he currently had both these 
conditions, there was no medical evidence showing that the 
veteran's digestive and left knee disabilities had their 
onset or was otherwise related to service.

The evidence of record at the time of the July 2002 rating 
decision consisted of the service medical records and private 
and VA medical records, dated from December 1996 to April 
2002, including a March 2002 VA examination report showing 
that the veteran suffered from gastroesophageal reflux 
disease (GERD).  

Because the veteran did not submit a timely Substantive 
Appeal and thus failed to perfect his appeal of the RO's July 
2002 rating decision, that determination became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2002).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2004), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until August 2003, after the 
current regulation's effective date of August 29, 2001.  

Evidence associated with the claims folder since the RO's 
July 2002 rating decision includes records of the veteran's 
private VA care for these conditions, dated from 2002 to 
2004; the March 2004 VA examination report; a transcript of 
his October 2004 testimony before a hearing officer at the 
RO; and statements and written argument submitted by or on 
behalf of the veteran.

Of particular significance are the veteran's statements and 
testimony, in which he pointed out that he was treated for 
knee and gastrointestinal complaints in service, and 
essentially reported that both conditions had their onset 
during his period of active duty.  In this regard, the Board 
notes that in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran is competent to report 
that he or she has experienced a continuity of symptoms since 
service.  Accordingly, the Board finds that the new evidence 
received since the July 2002 rating decision relates to an 
unestablished fact necessary to support the claim, as there 
is now an indication that he has digestive disability and 
left knee disability that might be related to the complaints 
and treatment noted in the service medical records.  Justus.  
This evidence raises a reasonable possibility of 
substantiating his claim and is thus "new and material" 
under the revised provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the claims of service connection for digestive 
disability and left knee disability are reopened.  


ORDER

An increased rating for hemorrhoids is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for ulcerative 
stomatitis is granted.

As new and material evidence has been presented, the 
veteran's claim of service connection for digestive 
disability is reopened; the appeal is granted to this extent 
only.

As new and material evidence has been presented, the 
veteran's claim of service connection for left knee 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's reopened claims of service connection for 
digestive and left knee disabilities, together with those of 
service connection for left hip, left ankle, right ankle and 
right knee disability, must be remanded to the RO for further 
development.

The service medical records disclose that that the veteran 
was seen for complaints of gastritis.  They also indicate 
that he was seen for treatment of numerous orthopedic 
complaints involving his knees, ankles, calves and hips.  In 
light of the foregoing, as well as his statements and 
testimony, and because the veteran has, to date, not been 
afforded formal VA examination to determine whether he has 
any of these conditions that are due to or had their onset 
during service, the Board finds that, pursuant to the VCAA, 
the veteran must be scheduled for a pertinent VA examination.  
In the examination report, the examiner must offer an opinion 
as to the likelihood that any of the above conditions, if 
found to be present, is related to or had its onset during 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004).  In addition, in light of his 
contention that he might have digestive disability as a 
consequence of his service-connected ulcerative stomatitis, 
the examiner must also address whether he has a digestive 
disability that was caused or aggravated by that service-
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000).  

Finally, prior to providing the veteran with that 
examination, the RO should make sure that all outstanding 
medical records have been obtained.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's digestive, left knee, left 
hip, left ankle, right ankle and right 
knee problems.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any digestive, left 
knee, left hip, left ankle, right ankle 
and/or right knee disabilities found to 
be present are related to or had their 
onset during service.  In offering these 
assessments, the examiner should note the 
service medical record findings, as well 
as the comment by a VA examiner in 
February 2002 that the veteran had left 
knee osteoarthritis that was "service-
related."  In addition, the examiner 
must opine as to whether it is at least 
as likely as not that the veteran's 
digestive disability was caused or 
aggravated by his service-connected 
ulcerative stomatitis.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's reopened claims of service 
connection for digestive and left knee 
disabilities as well as those of service 
connection for left hip, left ankle, 
right ankle and right knee disability. 

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


